DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 02/25/2020 and 07/10/2019 is acknowledged.
	Claim 1 has been amended.  Overall, claims 1-5 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 07/10/2019.  These drawings are approved.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“scroll compressor having lubricant enclosed and filled in a space formed between bearing and oil seal located between discharge pipe and housing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation "the seal member side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	For the purpose of this Office action, the claim 3 will be examined as best understood by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe (Publication Number JP2007-023776) in view of any one of Kimata et al. (Kimata) (Publication Number JP2005-282446A) or Matsukuma (Publication Number JP2009-287413).
	Regarding claim 1, as shown in Fig. 1,  Kawazoe discloses a scroll compressor (see pages 7-8, para. [0018] of the English Translation), comprising: paired scroll members 10, 20 that include a compression chamber 40 to compress working fluid; a housing 3 (see page 8, para. [0019] of the English Translation) that houses the paired scroll members; a discharge cylinder 14, 16 (see page 8, para. [0021] of the English Translation) that discharges the compressed working fluid from the compression chamber and is rotated around an axis with respect to the housing; a bearing 63 that rotatably supports the discharge cylinder with respect to the housing; and a seal member 51 that is located between the discharge cylinder 14 and the housing 3.  However, Kawazoe fails to disclose a lubricant enclosed and filled in a space formed between the bearing and the seal member.   
	Kimata (as shown in Fig. 1) or Matsukuma (as shown in Fig. 1) teaches a lubricant (55 in Kimata; 20 in Matsukuma) that lubricates the seal member (51 – see abstract in Kimata; 17 – see page 4, para. [0019] to page 5, para. [0020] of English Translation in Matsukuma) is enclosed and 
	Regarding claim 4, Kawazoe discloses wherein the seal member is an oil seal 51 (see page 9, para. [0026] of English Translation).  
	Regarding claim 5, Kawazoe discloses further comprising a driving shaft 11 that is rotationally driven by a driving unit, wherein the scroll compressor is configured as a double rotating scroll compressor that includes a driving-side scroll member 10 and a driven-side scroll member 20 as the paired scroll members, the driving-side scroll member being coupled to the driving shaft and performing rotational movement, and the driven-side scroll member receiving power transmitted from the driving-side scroll member to perform rotational movement (see Fig. 1 and page 8, para. [0020] to para. [0022] of the English Translation). 
6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe in view of any one of Kimata or Matsukuma as applied to claim 1 above, and further in view of  Yamazoe et al. (Yamazoe) (Publication Number JP2003-202018)
	The modified Kawazoe discloses the invention as recited above; however, the modified Kawazoe fails to disclose the bearing being a rolling bearing including seal plates.
	Regarding claim 2, Yamazoe discloses wherein the bearing is a rolling bearing 14, 15 (see Fig. 2 and page 8, para. [0019] of the English Translation) including seal plates 21 on respective side surfaces, and the seal plates 21 are fixed to an outer ring 14b ,15b of the bearing 14, 15 and claim 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the rolling bearing having seal plates, as taught by Yamazoe in the modified Kawazoe apparatus, since the use thereof would have provided a rolling bearing device which reduces foreign matters intruding the inside of the rolling bearing device and performed low vibration at the time of high speed rotation and extension of longevity.
 
Prior Art
7.	The IDSs (PTO-1449) filed on Feb. 3, 2021, Feb. 25, 2020 and Oct. 10, 2019 have been considered.  An initialized copy is attached hereto.  
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Fuji et al. (U.S. Patent Number 5,232,355), Nishida et al. (U.S. Patent Number 5,110,273), Shaffer et al. (U.S. Patent Application Number Publication 20170051741A1) and Muta et al. (Publication Number JP09-032759), each further discloses a state of the art.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746